             Case 9:19-bk-11573-MB                   Doc 272 Filed 09/25/19 Entered 09/25/19 14:16:35                                      Desc
                                                      Main Document     Page 1 of 6



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
    Email Address
    Jeffrey N. Pomerantz (CA Bar No. 143717)
    Maxim B. Litvak (CA Bar No. 215852)
    PACHULSKI STANG ZIEHL & JONES LLP
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, CA 90067-4114
    Telephone: 310/277-6910
    Facsimile: 310/201-0760
    Email: jpomerantz@pszjlaw.com
              mlitvak@pszjlaw.com

         Individual appearing without an attorney
         [Proposed] Attorneys for: Official Committee of
         Unsecured Creditors
                                            UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

    In re:                                                                     CASE NO.: 19-bk-11573-MB
                                                                               CHAPTER: 11
    HVI CAT CANYON, INC.
                                           Debtor.
                                                                               AMENDED NOTICE OF LODGMENT OF ORDER
                                                                               IN BANKRUPTCY CASE RE: (title of motion1):

                                                                          MOTION SEEKING ENTRY OF AN ORDER
                                                                          UNDER BANKRUPTCY CODE SECTION 363(A),
                                                                          (B), (F) AND (M) AND BANKRUPTCY RULES
                                                                Debtor(s) 2002, 6004 AND 9004, AND L.B.R. 6004-1;
                                                                          (I) AUTHORIZING DEBTOR TO SELL
                                                                          PROPERTY KNOWN AS THE REDU ASSET BY
                                                                          PRIVATE SALE; (II) SCHEDULING A HEARING
                                                                          TO APPROVE SUCH SALE; AND
                                                                          (III) APPROVING THE MANNER AND EXTENT
                                                                          OF NOTICE OF SUCH HEARING




PLEASE TAKE NOTE that the order titled ORDER DENYING WITHOUT PREJUDICE DEBTOR’S MOTION SEEKING
ENTRY OF AN ORDER UNDER BANKRUPTCY CODE SECTION 363(A), (B), (F) AND (M) AND BANKRUPTCY
RULES 2002, 6004 AND 9004, AND L.B.R. 6004-1; (I) AUTHORIZING DEBTOR TO SELL PROPERTY KNOWN AS
THE REDU ASSET BY PRIVATE SALE; (II) SCHEDULING A HEARING TO APPROVE SUCH SALE; AND (III)
APPROVING THE MANNER AND EXTENT OF NOTICE OF SUCH HEARING was lodged on (date) September 25,
2019 and is attached. This order relates to the motion which is docket number 96 .




1
    Please abbreviate if title cannot fit into text field.


              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                       Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:324697.1 38336/002
        Case 9:19-bk-11573-MB                   Doc 272 Filed 09/25/19 Entered 09/25/19 14:16:35                                       Desc
                                                 Main Document     Page 2 of 6




                                                 EXHIBIT A
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                       Page 2                  F 9021-1.2.ADV.NOTICE.LODGMENT
DOCS_LA:324697.1 38336/002
                                                                   Case 9:19-bk-11573-MB              Doc 272 Filed 09/25/19 Entered 09/25/19 14:16:35             Desc
                                                                                                       Main Document     Page 3 of 6


                                                                  1    Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                       Maxim B. Litvak (CA Bar No. 215852)
                                                                  2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                  3    Los Angeles, CA 90067-4114
                                                                       Telephone: 310/277-6910
                                                                  4    Facsimile: 310/201-0760
                                                                       Email: jpomerantz@pszjlaw.com
                                                                  5            mlitvak@pszjlaw.com

                                                                  6    [Proposed] Attorneys for the Official Committee of
                                                                       Unsecured Creditors
                                                                  7
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                  8
                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                  9
                                                                                                               NORTHERN DIVISION
                                                                  10
                                                                       In re:                                              Case No.: 19-bk-11573-MB
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       HVI CAT CANYON, INC.                                Chapter 11
                                                                  12
                                                                                                    Debtor.                ORDER DENYING WITHOUT PREJUDICE
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                       DEBTOR’S MOTION SEEKING ENTRY OF
                                           ATTORNEYS AT LAW




                                                                                                                           AN ORDER UNDER BANKRUPTCY CODE
                                                                  14                                                       SECTION 363(A), (B), (F) AND (M) AND
                                                                                                                           BANKRUPTCY RULES 2002, 6004 AND 9004,
                                                                  15                                                       AND L.B.R. 6004-1; (I) AUTHORIZING
                                                                                                                           DEBTOR TO SELL PROPERTY KNOWN AS
                                                                  16                                                       THE REDU ASSET BY PRIVATE SALE;
                                                                                                                           (II) SCHEDULING A HEARING TO
                                                                  17                                                       APPROVE SUCH SALE; AND (III)
                                                                                                                           APPROVING THE MANNER AND EXTENT
                                                                  18                                                       OF NOTICE OF SUCH HEARING

                                                                  19                                                       [Relates to Docket No. 96]

                                                                  20                                                       Date: September 23, 2019
                                                                                                                           Time: 10:00 a.m.
                                                                  21                                                       Place: 21041 Burbank Blvd.
                                                                                                                                  Courtroom 303
                                                                  22                                                              Woodland Hills, CA 91367
                                                                                                                           Judge: Hon. Martin R. Barash
                                                                  23

                                                                  24            For the reasons set forth on the record by this Court at the status conference held in the above-

                                                                  25   captioned case on September 23, 2019,

                                                                  26            IT IS HEREBY ORDERED THAT:

                                                                  27            1.      Debtor’s Motion Seeking Entry of An Order Under Bankruptcy Code Section 363(A),

                                                                  28   (B), (F) and (M) and Bankruptcy Rules 2002, 6004 and 9004, and L.B.R. 6004-1; (I) Authorizing

                                                                                                                            1
                                                                       DOCS_LA:324656.1 38336/002
                                                                   Case 9:19-bk-11573-MB            Doc 272 Filed 09/25/19 Entered 09/25/19 14:16:35               Desc
                                                                                                     Main Document     Page 4 of 6


                                                                  1    Debtor to Sell Property Known as the REDU Asset By Private Sale; (II) Scheduling a Hearing to

                                                                  2    Approve Such Sale; and (III) Approving the Manner and Extent of Notice of Such Hearing [Docket

                                                                  3    No. 96], is DENIED without prejudice.

                                                                  4              2.     The Court shall retain jurisdiction to hear and determine all matters arising from or

                                                                  5    relating to this Order.

                                                                  6

                                                                  7

                                                                  8                                                            ###

                                                                  9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           2
                                                                       DOCS_LA:324656.1 38336/002
        Case 9:19-bk-11573-MB                   Doc 272 Filed 09/25/19 Entered 09/25/19 14:16:35                                      Desc
                                                 Main Document     Page 5 of 6
                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): AMENDED NOTICE OF LODGMENT OF ORDER
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 25, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 25, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 25, 2019, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

VIA FEDERAL EXPRESS                                                         VIA EMAIL:
Honorable Martin R. Barash
U.S. Bankruptcy Court                                                       Evan M. Jones ejones@omm.com
21041 Burbank Boulevard, Suite 342 / Courtroom 303                          Samantha M. Indelicato sindelicato@omm.com
Woodland Hills, CA 91367-6603                                               Gary Svirsky gsvirsky@omm.com



                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 25, 2019                     Nancy H. Brown                                        /s/ Nancy H. Brown
 Date                                   Printed Name                                          Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-1.PROOF.SERVICE
DOCS_LA:324697.1 38336/002
        Case 9:19-bk-11573-MB                   Doc 272 Filed 09/25/19 Entered 09/25/19 14:16:35                                      Desc
                                                 Main Document     Page 6 of 6
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Mailing Information for Case No. 19-bk-11573-MB

                 Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
                 Marc S Cohen mscohen@loeb.com, klyles@loeb.com
                 Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
                 Brian D Fittipaldi brian.fittipaldi@usdoj.gov
                 Karen L Grant kgrant@silcom.com
                 Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
                 Brian L Holman b.holman@musickpeeler.com
                 Jeannie Kim jkim@friedmanspring.com
                 Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
                 Jeffrey N Pomerantz jpomerantz@pszjlaw.com, bdassa@pszjlaw.com
                 Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
                 Mitchell E Rishe mitchell.rishe@doj.ca.gov
                 Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
                 Ross Spence ross@snowspencelaw.com,
                  janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
                 Christopher D Sullivan csullivan@diamondmccarthy.com,
                  mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
                 Jennifer Taylor jtaylor@omm.com
                 Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-1.PROOF.SERVICE
DOCS_LA:324697.1 38336/002
